Name: 2010/749/EU: Commission Decision of 2Ã December 2010 amending Decision 2007/453/EC as regards the BSE status of India, Peru, Panama and South Korea (notified under document C(2010) 8352) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural activity;  Asia and Oceania;  health
 Date Published: 2010-12-04

 4.12.2010 EN Official Journal of the European Union L 318/47 COMMISSION DECISION of 2 December 2010 amending Decision 2007/453/EC as regards the BSE status of India, Peru, Panama and South Korea (notified under document C(2010) 8352) (Text with EEA relevance) (2010/749/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in animals. For that purpose, the bovine spongiform encephalopathy (BSE) status of Member States or third countries or regions thereof (countries or regions) is to be determined by classification into one of three categories depending on the BSE risk involved, namely a negligible BSE risk, a controlled BSE risk and an undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (2) lists countries or regions according to their BSE risk status. (3) The World Organisation for Animal Health (OIE) plays a leading role in the categorisation of countries or regions according to their BSE risk. The list in the Annex to Decision 2007/453/EC takes account of Resolution No XXII  Recognition of the Bovine Spongiform Encephalopathy Status of Members  adopted by the OIE in May 2009 regarding the BSE status of Member States and third countries. (4) In May 2010, the OIE adopted Resolution No 18  Recognition of the Bovine Spongiform Encephalopathy Risk Status of Members. That Resolution recognised India and Peru as having a negligible BSE risk and Panama and South Korea as having a controlled BSE risk. The list in the Annex to Decision 2007/453/EC should therefore be amended to be brought into line with that Resolution as regards those third countries. (5) Decision 2007/453/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) OJ L 172, 30.6.2007, p. 84. ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk Member States  Finland  Sweden EFTA countries  Iceland  Norway Third countries  Argentina  Australia  Chile  India  New Zealand  Paraguay  Peru  Singapore  Uruguay B. Countries or regions with a controlled BSE risk Member States  Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, the United Kingdom EFTA countries  Liechtenstein  Switzerland Third countries  Brazil  Canada  Colombia  Japan  Mexico  Panama  South Korea  Taiwan  United States C. Countries or regions with an undetermined BSE risk  Countries or regions not listed in points A or B of this Annex.